Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art to the modified method of using a plurality of hydrophobic pigs formed of solid or semi-solid material where each pig having a nominal size smaller than the first effective diameter of a pipe, with the plurality of hydrophobic pigs being agglomerated and densely packed to define a hydrophobic separating plug that moves through the pipe by moving the second material in contact with a trailing edge of the plug and the mixing of the first aqueous based material and the second aqueous based material is inhibited by the trailing edge of the plug are the references to Meinke which teaches a plurality of pigs that form a plug but they are made of magnetic material and are not designed to be capable of moving, and the reference does not teach separating two fluids with the plug either, where the method is not taught by this reference, and further Manning also teaches a plurality of pigs that form a plug but once again there is no suggestion of the method of separating two materials or movement of the plug set forth in the reference so it does not meet the claimed invention.   
With respect to the application 16/782,818 such sets forth essentially the same invention, however, the instant application claims are more specific to the type of material used for the pigs including a hydrophobic solid or semi-solid material to form the plurality of pigs from, which is a more specific limitation of the type of pig used, and since such would require a modifying reference to teach this feature and the prior art references teaching hydrophobic materials involve large plugs and do not suggest such could be used to modify a plurality of smaller than pipe diameter pigs, and the reference above which do teach this but do not teach a type of pig that is capable of use for movement of the plug .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH